DETAILED ACTION
This office action is in response to communication filed on 15 July 2022 and 3 August 2022.

Claims 8 – 17 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 July 2022 and 3 August 2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 17 July 2022 and 3 August 2022, Applicant amended claim 8.  Applicant previously withdrew claims 1 – 7 and 18 – 20.

Amendment to claim 8 is insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 8 – 17 are maintained.


Response to Arguments
Applicant's arguments filed 17 July 2022 and 3 August 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that claims do not recite an abstract idea, and even if they do, additional elements are significantly more.  Examiner respectfully disagrees. Claims do recite an abstract idea, and Examiner specified this in past Office Actions.  It is maintained that grouping and analysis of people to then make reservations for those people with common event plans is a certain method of organizing human activity, which is one of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Parsing messages, extracting an event feature from a message, identifying a user’s current location, evaluation of future events, and selecting future events are all emphasized by Applicant, but these can certainly be performed abstractly without any requirement for technology.  The technical field of computing, specifically machine learning, is not improved upon by these claims.  Applicant is not claiming the training of a machine learning model and describing how it learns and improves itself.  Rather, Applicant has merely claimed “machine learning functionality” without any description other than what appears to be analyzing messages to look for matches they deem relevant.  This is definitely a function that can be performed abstractly.  Evaluation of data based on information about location and timing, in the manner Applicant has claimed, is an abstract functionality that does not require computing, so it cannot necessitate computing, and it definitely does not require the Internet as Applicant alleges.  While there may be perceived improvement to recommendations, that is an improvement to the business method claimed, and not an improvement to the technology itself.  It is not a more efficient use of computers to make less transmissions.  Recommendations is not a technical field, and it is merely a business application for the technical field of computing.  Applicants perceived improvements to recommendations could at best be more efficient decision making, but that does not make the computer perform faster or efficiently as a result.  Applicant further argues that a generic computer cannot perform the operations as recited in the claims, however the claims recite non-specific and generic processor and memory executing these abstract functions.  The machine learning is added to claims without explanation of how the machine learning takes place or how a model is trained or learning.  Matching predetermined features with those in messages is not machine learning.  It is merely data analysis.  There is no claim of a non-conventional arrangement, because the structure is merely a processor and memory arranged in the claims generically.  There are no additional elements other than generic computer components, so Applicant’s argument that there is a non-conventional arrangement by virtue of “many additional elements” is without merit.  Claims remain properly rejected under 35 USC 101.  
In the remarks regarding independent claim 8, Applicant argues that cited prior art does not disclose the amended claim language.  Examiner agrees.  Prior art rejections are withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "one or more features” in the parsing messages limitation.  The .  There is insufficient antecedent basis for this limitation in the claim.  In the extracting limitation, the claim is to “an event feature.”  Examiner is unclear if this is the same feature claimed above or a different feature.  They appear to be used interchangeably in independent claim 8.  It is recommended to amend claims for clarity.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claim recites parsing messages to detect messages having features indicative of events attended by a user, extracting event features descriptive of an event aspect from messages, identifying a current user location, querying event database of future events having, evaluating future events identified as having the event feature extracted from the message to determine whether each future event is within the threshold distance of a current location of user and beyond a threshold distance from the user, selecting the future event indicating the future event is within a threshold distance of the user’s current location and other events are beyond the threshold, and based on that selection, rendering the future event description on a display.  The dependent claims further limit the independent claims by describing identifying other information pulled from messages along with booking events and identifying the location data type as GPS. These claims represent a certain method of organizing human activity as it involves the grouping and analysis of people to then make reservations for those people with common event plans.  Certain methods of organizing human activity is one of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a processor, memory, repository, database, and computer display are merely utilized in a simple automation of computer activity that is well-understood, routine, and conventional. Merely claiming the execution of machine learning functionality does not rise to the level of significantly more, because there is no description of how the model is improved upon. Detecting messages that have some content does not require machine learning to be performed.  The basic computing technology claimed in an effort to automate otherwise abstract ideas is not an integration of the abstract idea into a practical application. It is a mere utilization of simple, well-known technology to electronically implement an otherwise wholly abstract process. The additional information of location data in dependent claim 9 as GPS data is merely a label.  GPS data can be “detected” as claimed without the use of GPS tools.  Applicant should consider if there is support in their disclosure for specific GPS technology and not just the type of data being detected, and how it could be added to claim language to potentially overcome this rejection. The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 are both identified as similarly claiming storage and retrieval of information in memory as in Applicant’s current claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623